DETAILED ACTION
1. 	This Action is in response to amendments and arguments filed 7 January 2022 for application 16/395560 filed on 26 April 2019. Currently claims 1-20 are pending. Claim rejections under 35 USC 112(b) and under 35 USC 101 have been withdrawn in light of the amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive. 

Specifically, the Applicants Argue:
The above cited paragraphs, as well as the remainder of Rose et al., fails to disclose "a 
quantum processor that iteratively performs, using mixed-binary constrained optimization data, a binary unconstrained optimization process for a binary unconstrained optimization subproblem of a mixed-binary constrained optimization problem; and a classical processor, communicatively coupled to the quantum processor, that iteratively performs, using the mixed-binary constrained optimization data, a convex constrained optimization process for a convex constrained optimization subproblem of the data mixed-binary constrained optimization problem to generate a loss function employed by the quantum processor to modify a portion of the binary 

Examiner’s Response:
The Examiner respectfully disagrees. As set forth in the current Office Action, Rose teaches “a quantum processor that iteratively performs, using mixed-binary constrained optimization data, a binary unconstrained optimization process for a binary unconstrained optimization subproblem of a mixed-binary constrained optimization problem” because he teaches a system (Figure 6) that performs an optimization process for a mixed-binary constrained optimization problem (equation 1) in which the system includes a quantum processor that performs optimization of an unconstrained binary optimization problem in the form of a QUBO problem (quadratic unconstrained binary optimization subproblem of equation 1), such as indicated in equation 4 (with this problem corresponds to a set of QUBO problems each of which optimizes a respective binary weight term), such that the sets of data for the variables associated with the overall optimization problem include at least one continuous one (the dictionary D including initial values for D) and binary weights (hence a mixed-binary problem) and such that the mixed-binary constrained optimization data is associated with a variety of different problems such as object detection, speech recognition, anomaly detection (-viz., [0097, 0114, 0134, 0158, Figure 2, Figure 6] The sparse least squares problem seeks a basis for a collection of N dimensional real-valued signals {y, 1sis.S. in which any given y, is expressible as a linear combination of few basis vectors., As previously described, the QUBO minimizations for W(D) may be performed using a quantum processor implementing, for example, adiabatic quantum computation or quantum annealing. The dictionary optimization problem, however, may be addressed using a non-quantum processor because, for example, D may be continuous., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., The various embodiments of employing the techniques of compressed sensing in using a quantum processor to solve computational problems may be applied in a wide range of applications. For example, the minimization of equation 2 (being representative of equation 1) may be used to generate features in any learning problem, such as machine learning applications including pattern recognition, image recognition, applications of artificial intelligence, Software Verification and validation, and the training of an artificial neural network.) Moreover, Rose teaches “and a classical processor, communicatively coupled to the quantum processor, that iteratively performs, using the mixed-binary constrained optimization data,  a convex constrained optimization process for a convex constrained optimization subproblem of the mixed-binary constrained optimization problem to generate a loss function employed by the quantum processor to modify a portion of the binary unconstrained optimization process, and wherein the quantum processor, in response to a defined criterion being met, outputs a solution to the mixed-binary constrained optimization problem” because he teaches that the classical (non-quantum digital computer Figure 6) processor in the quantum-classical hybrid system performs constrained optimization of a process/problem according to equation 2 (in which the non-quantum processor optimizes the dictionary D  given fixed weights which is a subproblem of the overall non-convex optimization problem) such that the classical processor optimization may be either non-convex or (as required by the claim) convex depending on its construction (e.g., individually optimizing D through the processor with the mapping of the optimization of w onto a QUBO problem for the quantum processor transforming a jointly non-convex problem into an individually convex problem for the classical processor), and such that a quantum processor (Figure 6) is coupled with the classical processor (i.e., is iteratively and communicatively coupled) and performs optimization in the QUBO problem which seeks to minimize various objective (loss) functions (namely equation 4 in which the loss function is the argument on the right hand side and in equation 3 which is an energy-based loss function associated with the quantum computer implementation/representation) so that the classical-quantum processors iteratively solve each problem, generating a solution when a solution criterion is met (e.g., Figure 2) (-viz., [0100, 0134, 0158, 0507, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., The various embodiments of employing the techniques of compressed sensing in using a quantum processor to solve computational problems may be applied in a wide range of applications. For example, the minimization of equation 2 (being representative of equation 1) may be used to generate features in any learning problem, such as machine learning applications including pattern recognition, image recognition, applications of artificial intelligence, Software Verification and validation, and the training of an artificial neural network., This approach of separating the full optimization into an iterative sequence of optimizing over Subsets of the problem while holding some of the optimization variables fixed may be called coordinate block descent. All of the sparse coding variants may use this technique. In this case, the original full optimization problem is non-convex, but both acts 2 and 3 in the above approach are convex.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose et al. (US 2015/0006443, published 1 January 2015), hereinafter referred to as Rose.

In regards to claim 1, Rose teaches A system, comprising: a quantum processor that iteratively performs, using mixed-binary constrained optimization data, a binary unconstrained optimization process for a binary unconstrained optimization subproblem of a mixed-binary constrained optimization problem;  ([0097, 0114, 0134, 0158, Figure 2, Figure 6, Equation 1] The sparse least squares problem seeks a basis for a collection of N dimensional real-valued signals {y, 1sis.S. in which any given y, is expressible as a linear combination of few basis vectors., As previously described, the QUBO minimizations for W(D) may be performed using a quantum processor implementing, for example, adiabatic quantum computation or quantum annealing. The dictionary optimization problem, however, may be addressed using a non-quantum processor because, for example, D may be continuous., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., The various embodiments of employing the techniques of compressed sensing in using a quantum processor to solve computational problems may be applied in a wide range of applications. For example, the minimization of equation 2 (being representative of equation 1) may be used to generate features in any learning problem, such as machine learning applications including pattern recognition, image recognition, applications of artificial intelligence, Software Verification and validation, and the training of an artificial neural network., wherein a system (Figure 6) performs an optimization process for a mixed-binary constrained optimization problem (equation 1) in which the system includes a quantum processor that performs optimization of an unconstrained binary optimization problem in the form of a QUBO (quadratic unconstrained binary optimization subproblem of equation 1) problem such as indicated in equation 4 (where it is noted that this problem corresponds to a set of QUBO problems each of which optimizes a respective weight term), wherein the sets of data for the variables associated with the overall optimization problem include the binary weights and at least one continuous one (the dictionary D including initial values for D), the latter of which, it is noted, is associated with constraints that are not being modeled as part of the QUBO problem (i.e., the classical processor is performing optimization over this continuous variable while the quantum processor is performing the unconstrained optimization over binary variables which is a subproblem associated with the overall optimization problem), wherein it is also noted that the variables y_i (target variables) are also real-valued (i.e., non-binary), and wherein the mixed-binary constrained optimization data is associated with a variety of different problems such as object detection, speech recognition, anomaly detection (where it is also noted that the determination of weights and a dictionary is a feature extraction process to find a suitable basis/dictionary of orthogonal vectors for any general learning problem).) and a classical processor, communicatively coupled to the quantum processor, that iteratively performs, using the mixed-binary constrained optimization data,  a convex constrained optimization process for a convex constrained optimization subproblem of the mixed-binary constrained optimization problem to generate a loss function employed by the quantum processor to modify a portion of the binary unconstrained optimization process, and wherein the quantum processor, in response to a defined criterion being met, outputs a solution to the mixed-binary constrained optimization problem.  ([0100, 0134, 0158, 0507, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., The various embodiments of employing the techniques of compressed sensing in using a quantum processor to solve computational problems may be applied in a wide range of applications. For example, the minimization of equation 2 (being representative of equation 1) may be used to generate features in any learning problem, such as machine learning applications including pattern recognition, image recognition, applications of artificial intelligence, Software Verification and validation, and the training of an artificial neural network., This approach of separating the full optimization into an iterative sequence of optimizing over Subsets of the problem while holding some of the optimization variables fixed may be called coordinate block descent. All of the sparse coding variants may use this technique. In this case, the original full optimization problem is non-convex, but both acts 2 and 3 in the above approach are convex., wherein a classical (non-quantum digital computer Figure 6) processor performs constrained optimization of a process/problem according to equation 2 (in which the non-quantum processor optimizes the dictionary D  given fixed weights which is a subproblem of the overall non-convex optimization problem), wherein the classical processor optimization may be either non-convex or (as required by the claim) convex depending on its construction (e.g., individually optimizing D through the processor with the mapping of the optimization of w onto a QUBO problem for the quantum processor transforming a jointly non-convex problem into an individually convex problem for the classical processor), wherein a quantum processor (Figure 6) is coupled with the classical processor (i.e., is iteratively and communicatively coupled) and performs optimization in the QUBO problem which seeks to minimize various objective (loss) functions (namely equation 4 in which the loss function is the argument on the right hand side and in equation 3 which is an energy-based loss function associated with the quantum computer implementation/representation), and wherein the classical-quantum processors iteratively solve each problem, generating a solution when a solution criterion is met (e.g., Figure 2).)

In regards to claim 2, the rejection of claim 1 is incorporated and Rose further teaches wherein the quantum processor and the classical processor operate in parallel during an iteration.  ([00111, 0508, Figure 2, Figure 6] Assuming that N is sufficiently large, the dictionary may be adapted while respecting the connectivity constraints of DD. A block coordinate descent may be applied starting from some initial dictionary D(O) satisfying the required orthogonality constraints. … For example, a quantum processor may be used to update the initial weights w'. Once the weights are updated for the starting dictionary D', a processor may be used to update the dictionary to D(1)-D(w') where D-d' ... d), …, As the number S can be large (even for the small image sets used here, S-50,000 may be used), these optimizations may be parallelized by using the cloud version. The user may select the number of problems to be sent to a processor core during an iteration., wherein the quantum processor and classical processor work together, synergistically, to solve complementary components of the constrained mixed-binary optimization problem during each iteration such that this synergistic operation is being interpreted as parallel operation in the sense of each respective processor acting on the results from the other processor to generate results that are used by that respective processor and wherein it is noted that cloud-based implementations, which include weight optimization, are generally parallelizable.)

In regards to claim 5, the rejection of claim 1 is incorporated and Rose does further teaches wherein the quantum processor modifies the portion of the binary unconstrained optimization process based on the loss function.  ([0100, 0134, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D., wherein a quantum processor performs optimization in the QUBO problem by finding Boolean weights based on the minimization of various objective (loss) functions (namely equation 4 in which the loss function is the argument on the right hand side and in equation 3 which is an energy-based loss function associated with the quantum computer implementation/representation) such that these (new) weights (optimized for a given iteration) modify the QUBO optimization problem by determining the weights in equation 2 (that is then used to characterize the (convex) sub-problem of finding, by the classical processor, the dictionary D that optimizes equation 2 given the weights.)

In regards to claim 6, the rejection of claim 1 is incorporated and Rose further teaches wherein the defined criterion comprises a maximum number of iterations.  ([0113, 0134, 0351, 0465, Figure 2] A non-quantum processor Such as a digital processor or a classical analog processor may be used, for example, to update the dictionary to D'. Following this procedure, the update equations w^(l+1)-w(D^l) and D'(l+1)<-D(w^(l+1)) may be iterated to convergence to a minimum of equation 2. Such as a global minimum or a local minimum., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., Another use of this plot is to determine how fast the objective function descent is converging, to help the user determine whether a more or less aggressive exit threshold is required., Once sparse coding is running, the user will see the code performing iterations. This process can take a long time to complete depending upon the settings, but printout saying At columni 0” means that sparse coding is running correctly. FIG. 26 shows what to expect when the user runs -sc. For example, if the algorithm appears to be performing a large number of iterations (>150), the user may wish to check the amount by which the objective function is decreasing each time the algorithm will not exit until the difference falls below the exit threshold., wherein the classical and quantum processors perform successively and iteratively over a countable number of iterations (e.g., “l” – number of iterations performed) their respective optimization process until a convergence criterion is met for either or both of the coupled optimization processes and wherein, although the exit criterion/condition is generally based on the amount of additional convergence (i.e., decrease of the objective function) at any given iteration, this exit criterion also comprises a specifiable number of iterations (e.g., 150) which is indicative of a large/maximum number of iterations at which the user is prompted to evaluate the rate of convergence (interpreted as corresponding to modifying the exit_threshold to bring about convergence if the number of iterations is too large).)

In regards to claim 7, the rejection of claim 1 is incorporated and Rose further teaches wherein the defined criterion comprises a convergence criterion associated with a first output of the binary unconstrained optimization process and a second output of the constrained optimization process.  ([0113, 0134] A non-quantum processor Such as a digital processor or a classical analog processor may be used, for example, to update the dictionary to D'. Following this procedure, the update equations w^(l+1)-w(D^l) and D'(l+1)<-D(w^(l+1)) may be iterated to convergence to a minimum of equation 2. Such as a global minimum or a local minimum., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. … This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., wherein the classical and quantum processors perform their respective optimization process until a convergence criterion is met for either or both of the coupled optimization processes such that the quantum process generates the solution (parameter optimization solution)  data according to a convergence criterion satisfied by both the weights (second output data) and the dictionary (first output data) when the weight convergence criterion is satisfied after the dictionary convergence criterion (i.e., the ultimate satisfaction of the convergence occurs at the quantum processor after the Dictionary has already sufficiently converged) but also, more generally, it is the combination of both the weights and the dictionary which satisfy even the quantum processor-specific convergence criterion since the optimized weights are dependent upon the updated dictionary at a given iteration (i.e., a solution may be generated based only on the convergence criterion applied at the quantum processor).)

In regards to claim 8, the rejection of claim 1 is incorporated and Rose further teaches wherein the classical processor employs an alternating direction method of multipliers process to split the mixed-binary constrained optimization problem into the binary unconstrained optimization subproblem and the convex constrained optimization subproblem.  ([0096, 0098, 0099, 0134] An objective that is typically minimized in com pressed sensing techniques is known as the 'sparse least squares problem : <equation 1>., The minimization is usually done in steps using block coordinate descent as the objective is convex in W and D individually, but not jointly…. In accordance with the present methods, at least part of the minimization may be mapped to a QUBO problem by restricting the weights w, to Boolean values of for example, 0 or 1. An example of the objective then becomes:  <equation 2>. The objective of equation 2 is to be minimized with respect to each Boolean-valued vector w, and the real-valued basis elements stored in D. In some instances, casting the weights w, as Boolean values realizes a kind of 0-norm sparsity penalty. For many problems, the 0-norm version of the problem is expected to be sparser than the 1-norm variant. Historically, the 0-norm variation has been less studied as it can be more difficult to solve., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., wherein a non-quantum (classical) processor converts a difficult non-convex joint optimization problem (e.g., as exemplified at least by the objective function of equation 1) into a QUBO (sub)problem and a convex optimization (sub)problem such that the QUBO problem is mapped onto a quantum processor, thereby splitting the decision-making optimization problem between the quantum and classical processors and wherein this decomposition of the original dual variable (D/W) optimization problem into two, separately updated and alternately applied optimization problems is an alternating direction method of multipliers by virtue of this splitting/decomposition to recast the problem into an unconstrained problem (equation 4 – QUBO) and a constrained problem (equation 2) with Lagrangian multiplier/constraints/penalty term (associated with Boolean values of the weights in which it is noted that the lambda multiplier also appears in equation 4) such that each optimization problem provides different directions of optimization (w space vs. D space) with each providing distinct partial updates and in which the overall optimization process alternates between the two processor).)

In regards to claim 9, the rejection of claim 1 is incorporated and Rose further teaches wherein the loss function minimizes energy associated with the binary unconstrained optimization process.  ([0100, 0129, 0134, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., An initial Hamiltonian of this form may, for example, be evolved to a final Hamiltonian of the form: <equation 7> … Throughout this specification and the appended claims, the terms “final Hamiltonian’ and “problem Hamiltonian are used interchangeably. In various embodiments of the present methods, a minimization problem is converted to a QUBO, and the QUBO is mapped directly to the problem Hamiltonian in the processor hard ware. Hamiltonians such as H, and H, in equations 6 and 7. respectively, may be physically realized in a variety of different ways., The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D., wherein a quantum processor performs optimization in the QUBO problem through the minimization of an energy-based objective (loss) functions (equation 4) in which the QUBO optimization problem (namely weight optimization) is mapped onto the Hamiltonian that characterizes the quantum system and states (e.g., equation 7) as well as a measure of convergence such as observed during a quantum annealing process.)

Claim 10 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Rose. 

Claim 12/10 is also rejected because it is just a method implementation of the same subject matter of claim 2/1 which can be found in Rose. 

Claim 13/10 is also rejected because it is just a method implementation of the same subject matter of claim 5/1 which can be found in Rose. 

Claim 14/10 is also rejected because it is just a method implementation of the same subject matter of claim 6/1 which can be found in Rose. 

Claim 15/10 is also rejected because it is just a method implementation of the same subject matter of claim 7/1 which can be found in Rose. 

Claim 16/10 is also rejected because it is just a method implementation of the same subject matter of claim 9/1 which can be found in Rose. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Vinci et al. (“Optimally stopped variational quantum algorithms”, Physical Review A 97, 042346, 2018, pp. 1-6), hereinafter referred to as Vinci.

In regards to claim 3, the rejection of claim 1 is incorporated and Rose does not further teach wherein the quantum processor performs the binary unconstrained optimization process based on a variational quantum eigensolver.  Although Rose teaches the application of adiabatic quantum computation to solve for a final Hamiltonian eigenvector corresponding to the optimal solution) and teaches the application of an iterative Newton-method based eigenvector solver, he does not disclose the use of a variational quantum eigensolver to perform the binary unconstrained optimization problem. 
However, Vinci, in the analogous environment of using quantum processors to solve unconstrained optimization problems, teaches wherein the quantum processor performs the binary unconstrained optimization process based on a variational quantum eigensolver ([p. 1, Section I, p. 1, Section II, p. 5, Section V] The variational quantum algorithm (VQA) has recently been introduced as a promising approach for computation on small-scale quantum processors… VQA is often referred to as the variational quantum eigensolver for quantum chemistry…We exemplify advantages of using optimal costs by solving some quadratic unconstrained binary optimization (QUBO)., Consider an N-qubit quantum circuit and Hamiltonian H({gα(t)}) = α gα(t)Hα with tunable parameters gα(t). A typical quantum algorithm prescribes a sequence of gates, via turning variables gα(t) on and off, making a series of unitary gates. In VQA, instead, one finds the right dynamics via a search over variables gα(t) rather than designing them, as follows:…, In many situations, as in quantum chemistry, the VQA circuit is thought of as an algorithm to generate a variational approximation of the quantum state that minimizes the expectation of a final quantum Hamiltonian. When this is the case, the classical optimization routines must adjust the parameters of the quantum circuit to lower such expectations. On the other hand, when the VQA circuit is used to solve classical QUBO problems, the final quantum state provides a superposition of (low-energy) classical states that must be extracted after measurements in the computational basis., wherein the quantum processor solution of the QUBO problem is based on the use of a variational quantum eigensolver (VQA circuit where it is noted that the variational quantum eigensolver performs a search over design parameters to find the optimal wave function solution through the minimization of the corresponding energy according to the Hamiltonian).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Vinci to base the unconstrained optimization process at the quantum processor on a variational quantum eigensolver technique. The modification would have been obvious because one of ordinary skill would have been motivated to improve the performance and scalability of hybrid quantum-classical algorithms by using a variational quantum eigensolver (applied to QUBO problems) to enable the generation of a solution that optimizes the cost (accuracy vs. time) of implementing that hybrid framework, particularly for small-scale quantum processors and relative to implementations which are based on the expectation value of the problem Hamiltonian (Vinci, [Abstract, p. 1, Section I, p. 2, Section III, p. 5, Section V, Figure 1]).

In regards to claim 11, the rejection of claim 10 is incorporated and Rose does not further teach wherein the performing the binary unconstrained optimization process comprises performing the binary unconstrained optimization process based on a variational quantum eigensolver or phase estimation.  Although Rose teaches the application of adiabatic quantum computation to solve for a final Hamiltonian eigenvector corresponding to the optimal solution) and teaches the application of an iterative Newton-method based eigenvector solver, he does not disclose the use of a variational quantum eigensolver or phase estimation to perform the binary unconstrained optimization problem. 
However, Vinci, in the analogous environment of using quantum processors to solve unconstrained optimization problems, teaches wherein the performing the binary unconstrained optimization process comprises performing the binary unconstrained optimization process based on a variational quantum eigensolver or phase estimation ([p. 1, Section I, p. 1, Section II, p. 5, Section V] The variational quantum algorithm (VQA) has recently been introduced as a promising approach for computation on small-scale quantum processors… VQA is often referred to as the variational quantum eigensolver for quantum chemistry…We exemplify advantages of using optimal costs by solving some quadratic unconstrained binary optimization (QUBO)., Consider an N-qubit quantum circuit and Hamiltonian H({gα(t)}) = α gα(t)Hα with tunable parameters gα(t). A typical quantum algorithm prescribes a sequence of gates, via turning variables gα(t) on and off, making a series of unitary gates. In VQA, instead, one finds the right dynamics via a search over variables gα(t) rather than designing them, as follows:…, In many situations, as in quantum chemistry, the VQA circuit is thought of as an algorithm to generate a variational approximation of the quantum state that minimizes the expectation of a final quantum Hamiltonian. When this is the case, the classical optimization routines must adjust the parameters of the quantum circuit to lower such expectations. On the other hand, when the VQA circuit is used to solve classical QUBO problems, the final quantum state provides a superposition of (low-energy) classical states that must be extracted after measurements in the computational basis., wherein the quantum processor solution of the QUBO problem is based on the use of a variational quantum eigensolver (VQA circuit where it is noted that the variational quantum eigensolver performs a search over design parameters to find the optimal wave function solution through the minimization of the corresponding energy according to the Hamiltonian and wherein it is noted that the claims only require one of the disjunctively presented techniques).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Vinci to base the unconstrained optimization process at the quantum processor on a variational quantum eigensolver technique. The modification would have been obvious because one of ordinary skill would have been motivated to improve the performance and scalability of hybrid quantum-classical algorithms by using a variational quantum eigensolver (applied to QUBO problems) to enable the generation of a solution that optimizes the cost (accuracy vs. time) of implementing that hybrid framework, particularly for small-scale quantum processors and relative to implementations which are based on the expectation value of the problem Hamiltonian (Vinci, [Abstract, p. 1, Section I, p. 2, Section III, p. 5, Section V, Figure 1]).

In regards to claim 17, Rose teaches A system, comprising: a quantum processor that iteratively performs, using mixed-binary constrained optimization data, a binary unconstrained optimization process for a binary unconstrained optimization subproblem of a mixed-binary constrained optimization problem, ([0097, 0114, 0134, 0158, Figure 2, Figure 6] The sparse least squares problem seeks a basis for a collection of N dimensional real-valued signals {y, 1sis.S. in which any given y, is expressible as a linear combination of few basis vectors., As previously described, the QUBO minimizations for W(D) may be performed using a quantum processor implementing, for example, adiabatic quantum computation or quantum annealing. The dictionary optimization problem, however, may be addressed using a non-quantum processor because, for example, D may be continuous., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., The various embodiments of employing the techniques of compressed sensing in using a quantum processor to solve computational problems may be applied in a wide range of applications. For example, the minimization of equation 2 (being representative of equation 1) may be used to generate features in any learning problem, such as machine learning applications including pattern recognition, image recognition, applications of artificial intelligence, Software Verification and validation, and the training of an artificial neural network., wherein a system (Figure 6) includes a quantum processor that performs optimization of an unconstrained binary optimization problem in the form of a QUBO (quadratic unconstrained binary optimization) problem such as indicated in equation 4 (where it is noted that this problem corresponds to a set of QUBO problems each of which optimizes a respective weight term), wherein the sets of data for the variables associated with the optimization problem include at least one continuous one (the dictionary D including initial values for D) which, it is noted, is associated with constraints that are not being modeled as part of the QUBO problem (i.e., the classical processor is performing optimization over this continuous variable while the quantum processor is performing the unconstrained optimization over binary variables which is a subproblem associated with the overall optimization problem), wherein it is also noted that the variables y_i (target variables) are also real-valued (i.e., non-binary), and wherein the mixed-binary constrained optimization data is associated with a variety of different problems such as object detection, speech recognition, anomaly detection (where it is also noted that the determination of weights and a dictionary is a feature extraction process to find a suitable basis/dictionary of orthogonal vectors for any general learning problem).) wherein the binary unconstrained optimization process is mapped to a quantum-... architecture of the quantum processor; ([0100, 0129, 0134, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., An initial Hamiltonian of this form may, for example, be evolved to a final Hamiltonian of the form: <equation 7> … Throughout this specification and the appended claims, the terms “final Hamiltonian’ and “problem Hamiltonian are used interchangeably. In various embodiments of the present methods, a minimization problem is converted to a QUBO, and the QUBO is mapped directly to the problem Hamiltonian in the processor hard ware. Hamiltonians such as H, and H, in equations 6 and 7. respectively, may be physically realized in a variety of different ways., The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D., wherein a quantum processor performs optimization in the QUBO problem through the minimization of an energy-based objective (loss) functions (equation 4) in which the QUBO optimization problem (namely weight optimization) is mapped onto the Hamiltonian that characterizes the quantum system/architecture and states (e.g., equation 7).) and a classical processor, communicatively coupled to the quantum processor, that iteratively performs, using the mixed-binary constrained optimization data, a convex constrained optimization process for a convex constrained optimization subproblem of the mixed-binary constrained optimization problem to generate a loss function employed by the quantum processor to modify a portion of the binary unconstrained optimization process, wherein the quantum processor, in response to a criterion being met, outputs a solution to the mixed-binary constrained optimization problem ([0100, 0134, 0158, 0507, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D. This process may continue until Some solution criterion is met, such as convergence of the weights w, and/or dictionary D., The various embodiments of employing the techniques of compressed sensing in using a quantum processor to solve computational problems may be applied in a wide range of applications. For example, the minimization of equation 2 (being representative of equation 1) may be used to generate features in any learning problem, such as machine learning applications including pattern recognition, image recognition, applications of artificial intelligence, Software Verification and validation, and the training of an artificial neural network., This approach of separating the full optimization into an iterative sequence of optimizing over Subsets of the problem while holding some of the optimization variables fixed may be called coordinate block descent. All of the sparse coding variants may use this technique. In this case, the original full optimization problem is non-convex, but both acts 2 and 3 in the above approach are convex., wherein a classical (non-quantum digital computer Figure 6) processor performs constrained optimization of a process/problem according to equation 2 (in which the non-quantum processor optimizes the dictionary D  given fixed weights which is a subproblem of the overall non-convex optimization problem), wherein the classical processor optimization may be either non-convex or (as required by the claim) convex depending on its construction (e.g., individually optimizing D through the processor with the mapping of the optimization of w onto a QUBO problem for the quantum processor transforming a jointly non-convex problem into an individually convex problem for the classical processor), wherein a quantum processor (Figure 6) is coupled with the classical processor (i.e., is iteratively and communicatively coupled) and performs optimization in the QUBO problem which seeks to minimize various objective (loss) functions (namely equation 4 in which the loss function is the argument on the right hand side and in equation 3 which is an energy-based loss function associated with the quantum computer implementation/representation), and wherein the classical-quantum processors iteratively solve each problem, generating a solution when a solution criterion is met (e.g., Figure 2).)
However, Rose does not explicitly teach quantum variational eigensolver. Although Rose teaches the application of adiabatic quantum computation to solve for a final Hamiltonian eigenvector corresponding to the optimal solution) and teaches the application of an iterative Newton-method based eigenvector solver, he does not disclose the use of a variational quantum eigensolver to perform the binary unconstrained optimization problem (i.e., that the quantum processor architecture employs a variational quantum eigensolver).
However, Vinci, in the analogous environment of using quantum processors to solve unconstrained optimization problems, teaches wherein the binary unconstrained optimization process is mapped to a quantum-variational eigensolver architecture of the quantum processor ([p. 1, Section I, p. 1, Section II, p. 5, Section V] The variational quantum algorithm (VQA) has recently been introduced as a promising approach for computation on small-scale quantum processors… VQA is often referred to as the variational quantum eigensolver for quantum chemistry…We exemplify advantages of using optimal costs by solving some quadratic unconstrained binary optimization (QUBO)., Consider an N-qubit quantum circuit and Hamiltonian H({gα(t)}) = α gα(t)Hα with tunable parameters gα(t). A typical quantum algorithm prescribes a sequence of gates, via turning variables gα(t) on and off, making a series of unitary gates. In VQA, instead, one finds the right dynamics via a search over variables gα(t) rather than designing them, as follows:…, In many situations, as in quantum chemistry, the VQA circuit is thought of as an algorithm to generate a variational approximation of the quantum state that minimizes the expectation of a final quantum Hamiltonian. When this is the case, the classical optimization routines must adjust the parameters of the quantum circuit to lower such expectations. On the other hand, when the VQA circuit is used to solve classical QUBO problems, the final quantum state provides a superposition of (low-energy) classical states that must be extracted after measurements in the computational basis., wherein the quantum processor solution of the QUBO problem is based on the use of a variational quantum eigensolver (VQA circuit/architecture where it is noted that the variational quantum eigensolver performs a search over design parameters to find the optimal wave function solution through the minimization of the corresponding energy according to the Hamiltonian).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Vinci to map the binary unconstrained optimization process is mapped to a quantum-variational eigensolver architecture of the quantum processor. The modification would have been obvious because one of ordinary skill would have been motivated to improve the performance and scalability of hybrid quantum-classical algorithms by using a variational quantum eigensolver (applied to QUBO problems) to enable the generation of a solution that optimizes the cost (accuracy vs. time) of implementing that hybrid framework, particularly for small-scale quantum processors and relative to implementations which are based on the expectation value of the problem Hamiltonian (Vinci, [Abstract, p. 1, Section I, p. 2, Section III, p. 5, Section V, Figure 1]).

In regards to claim 18, the rejection of claim 17 is incorporated and Rose further teaches wherein the quantum processor and the classical processor operate in parallel during an iteration.  ([00111, 0508, Figure 2, Figure 6] Assuming that N is sufficiently large, the dictionary may be adapted while respecting the connectivity constraints of DD. A block coordinate descent may be applied starting from some initial dictionary D(O) satisfying the required orthogonality constraints. … For example, a quantum processor may be used to update the initial weights w'. Once the weights are updated for the starting dictionary D', a processor may be used to update the dictionary to D(1)-D(w') where D-d' ... d), …, As the number S can be large (even for the small image sets used here, S-50,000 may be used), these optimizations may be parallelized by using the cloud version. The user may select the number of problems to be sent to a processor core during an iteration., wherein the quantum processor and classical processor work together, synergistically, to solve complementary components of the constrained mixed-binary optimization problem during each iteration such that this synergistic operation is being interpreted as parallel operation in the sense of each respective processor acting on the results from the other processor to generate results that are used by that respective processor and wherein it is noted that cloud-based implementations, which include weight optimization, are generally parallelizable.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Vinci for the same reasons as pointed out for claim 10.

In regards to claim 19, the rejection of claim 17 is incorporated and Rose further teaches wherein the quantum processor modifies the portion of the binary unconstrained optimization process based on the loss function.  ([0100, 0134, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., The exemplary quantum processor described in FIG. 1 may be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for a given dictionary Do. Using the determined values for the Boolean weights w, a non-quantum processor may then be used to optimize equation 2 for the dictionary D to produce a new dictionary D. The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D., wherein a quantum processor performs optimization in the QUBO problem by finding Boolean weights based on the minimization of various objective (loss) functions (namely equation 4 in which the loss function is the argument on the right hand side and in equation 3 which is an energy-based loss function associated with the quantum computer implementation/representation) such that these (new) weights (optimized for a given iteration) modify the QUBO optimization problem by determining the weights in equation 2 (that is then used to characterize the (convex) sub-problem of finding, by the classical processor, the dictionary D that optimizes equation 2 given the weights.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Vinci for the same reasons as pointed out for claim 10.

In regards to claim 20, the rejection of claim 17 is incorporated and Rose further teaches wherein the loss function minimizes energy associated with the binary optimization process ([0100, 0129, 0134, Figure 2, Figure 6] As previously described, a QUBO problem may typically be written in the form:<equation 3> where the objective is to, for example, minimize E. In accordance with the present methods, the Boolean version of the sparse least squares problem given in equation 2 may be mapped to the QUBO problem given in equation 3 such that the Q term of the QUBO problem is given by DD., An initial Hamiltonian of this form may, for example, be evolved to a final Hamiltonian of the form: <equation 7> … Throughout this specification and the appended claims, the terms “final Hamiltonian’ and “problem Hamiltonian are used interchangeably. In various embodiments of the present methods, a minimization problem is converted to a QUBO, and the QUBO is mapped directly to the problem Hamiltonian in the processor hard ware. Hamiltonians such as H, and H, in equations 6 and 7. respectively, may be physically realized in a variety of different ways., The exemplary quantum processor described in FIG.1 may then be used to minimize the QUBO problem of equation 4 to determine values for the Boolean weights w for the new dictionary D, and a non-quantum processor may then use the new Boolean weights w to optimize equation 2 to produce a new dictionary D., wherein a quantum processor performs optimization in the QUBO problem through the minimization of an energy-based objective (loss) functions (equation 4) in which the QUBO optimization problem (namely weight optimization) is mapped onto the Hamiltonian that characterizes the quantum system and states (e.g., equation 7) as well as a measure of convergence such as observed during a quantum annealing process.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Vinci for the same reasons as pointed out for claim 10.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Zahedinejad et al. (“Combinatorial Optimization on Gate Model Quantum Computers: A Survey”, https://arxiv/org/pdf/1708.05294, arXiv:1708.05294v1 [quant-ph] 16 August 2017, pp. 1-19), hereinafter referred to as Zahedinejad.

In regards to claim 4, the rejection of claim 1 is incorporated and Rose does not further teach wherein the quantum processor performs the binary unconstrained optimization process based on phase estimation.  Although Rose teaches the application of adiabatic quantum computation to solve for a final Hamiltonian eigenvector corresponding to the optimal solution) in an iterative (annealing) process, he does not disclose that the optimization process explicitly performs phase estimation. 
However, Zahedinejad, in the analogous environment of using quantum processors to solve unconstrained optimization problems, teaches wherein the quantum processor performs the binary unconstrained optimization process based on phase estimation ([p. 1, Section I, p. 3, Section 2, pp. 12-14, Section 7] The Ising model has the QUBO formulation
The Ising model has the QUBO formulation <equation 3> which is equivalent to (2) up to a linear transformation2 (si = 2xi − 1), where in Equation (3), xi ∈ {0, 1} and ci and dij are real numbers. Given this mapping between (2) and (3), solving a QUBO problem is equivalent to finding the ground state of an Ising model Hamiltonian; one can, therefore, utilize quantum algorithms to do so.,   We note that the main component of the quantum Metropolis algorithm is the quantum phase estimation algorithm which works as follows. Let us assume that the action of a quantum phase estimation circuit can be represented by the operator L which acts on (n + r) qubits, where n and r are the number of qubits of the quantum system and an extra quantum register, respectively. Given a quantum system in one of its eigenstates |φii with the corresponding energy Ei , the action of L on the state of the quantum system and register reads as follows: |φii |Eii = L(|φii |0i), (28) where |Eii is encoded inside the extra quantum register up to r-digit precision. Here, through our review of the quantum Metropolis algorithm, we assume a perfect (i.e., error-free) quantum phase estimation procedure. However, it has been shown in [65] that the quantum Metropolis algorithm works even when errors are present in the phase estimation algorithm. The approach explained above can be used to solve for the ground state of an Ising model Hamiltonian…. The first step in the Metropolis quantum algorithm is to prepare the quantum system in one of its eigenstates that has a known energy value. This step can be accomplished by preparing the quantum system at some arbitrary state |φi, and using the quantum phase estimation algorithm [76] to project the state of the first register into an eigenstate of the system Hamiltonian, while the second register holds the corresponding energy Ei ….It is easy to derive an inverse transformation from (34) and express the states {|ψi ⊥ i , |ψi k i } in terms of the orthonormal basis {|φi i , |φi ⊥ i } as follows: |ψi k i = √ p |φi i + p 1 − p |φi ⊥ i |ψi ⊥ i = p 1 − p |φi i − √ p |φi ⊥ i . (36) Assuming that the system is in a rejection state, Fig. 6 demonstrates the recurrence of rejection through the sequence of measurements QαPα., wherein the quantum processor solution of a general QUBO problem is based on the use of a phase estimation technique at least as the primary component in the Metropolis in which a quantum computer samples quantum states through phase estimation to guide the convergence of the quantum system to a low energy/optimal state  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rose to incorporate the teachings of Zahedinejad to base the unconstrained optimization process at the quantum processor on a phase estimation technique. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency (less required time and resources) of solving difficult optimization problems (such as combinatorial optimization) by using quantum computing methods through first representing the problem as an unconstrained optimization problem (QUBO) and using a quantum Metropolis sampling method, which entails phase estimation to sample quantum states, to quickly identify good states with low energy levels to facilitate the search for the optimal parameter state (Zahedinejad, [pp. 1-2, Section 1, p. 11 Section 7]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shaydulin et al. (“Network community detection on small quantum computers”, https:// https://arxiv.org/abs/1810.12484v3, arXiv:1810.12484v3 [quant-ph] 10 Apr 2019, pp. 1-14) teach a hybrid quantum-classical system for optimizing a (local) search teach an exit/convergence criteria is defined as a maximum of 3 iterations with no improvement.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124